Name: Commission Regulation (EEC) No 3425/87 of 16 November 1987 on the supply of common wheat flour to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 87 Official Journal of the European Communities No L 326/ 13 COMMISSION REGULATION (EEC) No 3425/87 of 16 November 1987 on the supply of common wheat flour to the International Committee of the Red Cross (ICRC) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (2) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the f6b stage ; Whereas, by its Decision of 10 February 1986 on the supply of food aid to the ICRC, the Commission allo ­ cated to the latter organization 1 370 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the ICRC in accor ­ dance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 136, 26. 5 . 1987, p. 1 . (3) OJ No L 204, 25. 7 . 1987, p. 1 . No L 326/14 Official Journal of the European Communities 17. 11 . 87 ANNEX 1 . Operation No (') : 972/87 / 2. Programme : 1986 3. Recipient : ICRC, 17, Avenue de la Paix, CH-1211 Geneve, Telex 22269 CICR CH 4. Representative of the recipient (2) : ICRC-Delegation, Keftegna 1 5, Kebelle 28/house 1 1 7, PO Box 5701 , Addis Ababa; Ethiopia, Telex 21098 ICRC ET 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 Autust 1987, page 3 (under IIA.6) Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 1 000 tonnes (1 370 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : See list published in Official Journal of the European Comunities No C 216 of 14 August 1987, page 3 (under II.B.2.b). To be delivered on standard pallets : 'ACTION No 972/87 / ET-164 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 January 1988 18 . Deadline for the supply : 15 March 1988 19. Procedure for determining the costs of supply : Tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 1 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15 December 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 January to 15 February 1988 (c) deadline for the supply : 30 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the, delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89. 17. 11 . 87 Official Journal of the European Communities No L 326/ 15 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mr Haffner, Iedla Desta Building, Africa Avenue (Bole Road), 1st Floor, PO Box 5570 Addis Ababa, Telex 21135 DELEGEUR  ADDIS ABABA. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful ! tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate, fumigation certificate,  certificate of origin . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.